Before he had finished his argument, however,
NELSON, Circuit Justice,
said that the principles involved in the case were very important, and rendered it desirable that it should be brought before the supreme court at Washington; that he had no hesitation in saying, without, however, intending to bind himself to these views if the case should be brought up before the supreme court, that his impression was that he should, if he were to decide the case, hold, with Judge Hall, that a mortgage interest could have no superiority over other subsequent liens, but, with Judge Betts, that liens created either by the maritime law or a state statute, must be treated by the courts of admiralty, whenever they come before it as maritime liens, and were to be satisfied and paid off in the order of the commencement of the suits; that, if it was deemed desirable to carry the case to Washington, he would now affirm the decree of the court below, from which the libelants could appeal to the supreme court. This course seemed best to all concerned, and a decree was entered affirming the decree of the district court, dismissing the libel, with costs. An order was also made directing that the fund in question, being one-half of the proceeds of the ship, be brought up from the district court, and invested by the clerk of the circuit court in the United States Trust Company.
[On appeal to the supreme court, the decree of this court was affirmed. 19 How. (60 U. S.) 239. See note to Case No. 12,483b.]